We think the result in this case is correct. We feel, however, we should take notice of the unreasonable length of time taken to reach a decision in the case. The proceeding was started in June, 1941, and a final decision reached by the commission in March, 1944. During this period eleven continuances were granted, and it is claimed the arbitrator announced he had the discretion to grant such at will and for such periods as he deemed fit. It *Page 536 
appears also the rules regarding the testimony of doctors who made a personal examination of petitioner were disregarded. We think it important to emphasize that one of the supposed benefits of the Workmen's Compensation Act and the Occupational Diseases Act was to avoid the delay frequently occurring during litigation. Arbitrators go from place to place and are appointed in sufficient numbers to enable each of these cases to be promptly decided. The law provides they shall be promptly heard and decided both by the commission and the courts. Eleven continuances covering a period of over two years seems inexcusable. Justice delayed is justice denied. While the correct result was reached in this case, like delays in meritorious cases would result in great injury and injustice. For this reason we feel impelled to disapprove a practice which would tend to deny the constitutional mandate that every person ought to obtain justice promptly and without delay.